Order filed November 6, 2012, Withdrawn, Motion Granted in Part and Order filed
November 13, 2012.




                                         In The

                      Fourteenth Court of Appeals
                                     ____________

                                 NO. 14-12-00912-CV
                                   ____________

                          SHARON CAMPBELL, Appellant

                                            V.

                               DEBBIE BERG, Appellee


                     On Appeal from County Court at Law No. 1
                             Jefferson County, Texas
                          Trial Court Cause No. 120637


                                        ORDER

       This appeal is from a judgment signed August 28, 2012. On November 6, 2012,
this Court issued an order directing appellant to pay the appellate filing fee on or before
November 21, 2012, because no motion to review the trial court’s order sustaining the
contest to her affidavit of indigence had been filed. A motion was filed November 5,
2012, after 5:00 pm; the order issued the following morning.         Because the motion
includes a request to review the order sustaining the contest, we withdraw our order of
November 6, 2012.
       Texas Rule of Appellate Procedure 20. 1 governs the procedure to establish
indigence on appeal. Tex. R. App. P. 20.1 (West Supp. 2012). The rule requires a party
claiming indigence who seeks review of the trial court's order sustaining a contest to file
her challenge “within 10 days after the order sustaining the contest is signed, or within 10
days after the notice of appeal is filed, whichever is later.” Tex. R. App. P. 20. 1(j)(2).
The rule also provides we may grant a motion to extend the time for filing.              Id.
Appellant’s motion includes a request to extend time to pay the filing fee pending our
decision on her request to proceed as indigent.       We construe this as a motion for
extension of time and it is granted.

       Accordingly, pursuant to Rule 20.1(j)(3), the reporter’s record of the indigence
hearing, if any, and the hearing on the contest, is due to be filed on or before November
16, 2012, without advance payment of costs. See Tex. R. App. P. 20.1(j)(3).

                                                 PER CURIAM